Citation Nr: 0609890	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
keratosis pilaris with acne vulgaris of the chest and back, 
and neurodermatitis of the scrotum.

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar calluses, bilateral 5th toes.  

4.  Entitlement to a compensable evaluation for residual 
scar, removal of callus left 5th toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.

Additional VA treatment records were obtained and associated 
with the claims file while the case was at the RO in May 
2005.  The veteran submitted a waiver of consideration of the 
evidence by the agency of original jurisdiction (AOJ) in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2005).  However, 
as the case is being remanded the AOJ will have an 
opportunity to consider those records in the adjudication of 
the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's keratosis pilaris, with acne vulgaris of the 
chest and back, and neurodermatitis of the scrotum, is 
currently evaluated as 10 percent disabling under Diagnostic 
code 7806.  38 C.F.R. § 4.118 (2005).  Under Diagnostic Code 
7806 a 10 percent evaluation is warranted where there is 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period.  A 20 percent 
evaluation is applicable where there is evidence of 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly during the 
past 12-month period.  

The veteran was denied an evaluation in excess of 10 percent 
based on the report from his November 2003 VA examination 
where the examiner stated that approximately 5 percent of the 
body was involved.

The veteran testified in May 2005 that his skin disability 
was in a quiescent state at the time of his VA examination.  
He further testified that he had periods where his entire 
chest and back are covered by a rash that itches and that, in 
turn, becomes painful from his scratching.  He said those 
times would definitely involve more of his skin area than at 
the time of his examination.  He noted that he used an 
absorbent cream that was provided by VA on a daily basis.  
The veteran felt that approximately 20 to 25 percent of his 
body was involved when he had flare-ups.

As noted in the Introduction, additional VA treatment records 
were associated with the claims file.  A clinical entry, 
dated in May 2005 noted that the veteran was service 
connected for a rash on the back and chest that could be 
troublesome at times.  

The veteran was last examined for his keratosis pilaris and 
acne vulgaris in November 2003.  In light of his testimony 
and the recent treatment records reporting on his disability, 
a new VA examination is required.

The veteran's service medical records (SMRs) reflect a number 
of entries regarding complaints of pain involving his feet 
and calluses.  An outpatient entry, dated in January 1977, 
noted that the veteran had surgery on the left foot for 
hammertoe of the left 5th toe.  He also had surgery on the 
right foot for plantar flexed 2nd metatarsal and hammertoe of 
the 3rd toe.  The procedures were described as arthroplasty 
of the left 5th toe and right 3rd toe, and v-osteotomy of the 
3rd metatarsal, tendonotomy extensor tendon, and 2nd 
metatarsalphalangeal joint.  Unfortunately the veteran's 
separation physical examination was completed in September 
1976 so there were no further reports on the status of his 
feet at the time of discharge and the actual hospital records 
from his surgery were not included in his SMRs.

The veteran was afforded a VA examination in May 1977.  The 
examiner noted that he had no medical records to review but 
provided diagnoses based on his physical examination.  The 
diagnoses included residuals of the removal of calluses from 
each fifth toe, residuals from surgery for the relief of a 
plantar callus of the right foot, and residuals of plantar 
callus beneath the distal head of the right second metatarsal 
bone.  

The veteran was granted service connection for residuals of 
his foot surgery in June 1977.  The disabilities were 
residuals of surgery of the right foot with plantar callus, 
and residuals of removal of callus of the left 5th toe.  The 
residuals of the right foot surgery were evaluated as 10 
percent disabling under Diagnostic Code 7819.  The residuals 
of the left 5th toe surgery were evaluated at a 
noncompensable level under Diagnostic Code 7805.

The veteran was afforded a VA examination in November 2003.  
The examiner provided limited findings regarding the 
veteran's toes.  She noted that he had two calluses on his 
foot but she did not say which foot.  The examiner provided 
an impression of mild to moderate calluses.  She also said 
that the veteran had thickening of the entire skin of his 
feet.  Finally, the examiner said that the veteran also had 
an overlying fungal infection that involved his feet.  The 
examiner did not provide an opinion as to whether the 
thickening of the skin or fungal infection was related to the 
veteran's service-connected disabilities.

The January 2004 rating decision on appeal re-characterized 
the veteran's disabilities as plantar calluses, bilateral 5th 
toes, and residual scar, removal of callus of the left 5th 
toe.  There was no mention of residuals of right foot 
surgery.  

The veteran testified at his May 2005 hearing that he had 
problems with his feet.  He complained of pain from his 
calluses.  He said that he had used a knife to cut down his 
calluses but they would grow back.  He said that he had pain 
in his toes and feet and that it was painful to walk.  He 
said the calluses were on his feet rather than his toes.  

The Board notes that the veteran has never had an orthopedic 
or podiatry compensation and pension (C&P) assessment of 
feet.  Such an evaluation was recommended at the time of a 
May 1981 VA examination; however, a prior orthopedic consult 
was used instead.  

The veteran should be afforded appropriate VA examinations to 
assess all of the residuals of his service-connected toe 
disabilities, to include the dermatology and orthopedic 
aspects.

The veteran was evaluated for abdominal pains in service 
beginning in July 1976.  The veteran was scheduled for an 
upper gastrointestinal (GI) series in August 1976.  A 
notation in his SMRs shows that he failed to report for the 
test.  The veteran was seen again with complaints of 
abdominal pain in October 1976.  It was reported that he took 
Maalox twice a day and that the pain would go away.  The 
assessment was functional GI complaints.

VA treatment records show that he carried a diagnosis of 
esophageal reflux in December 1999.  Later records show 
diagnoses of gastroesophageal reflux disease (GERD) and 
ventral hernia.  

The veteran testified in May 2005 that he continued to 
experience symptoms of abdominal distress since service.  He 
said that he had received treatment from VA and he thought it 
was prior to 1999.  He also said his symptoms had become more 
severe within the last two years.  

A VA examination is required in order to assess whether any 
current GI-related diagnoses are related to the symptoms 
reported in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi 16 Vet. App. 370, 
375 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for service-connected 
disabilities and his GI-related 
complaints.  The RO should obtain those 
records that have not been previously 
secured.  

2.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected keratosis 
pilaris with acne vulgaris of the chest 
and back, and neurodermatitis of the 
scrotum.  The examiner is requested to 
provide an opinion, if possible, as to 
the extent of the body involved during a 
flare-up of the veteran's disability.

3.  The veteran should be afforded 
examinations to assess the dermatology 
and orthopedic aspects of the residuals 
of his toe surgeries, i.e., surgery on 
the left foot for hammertoe of the left 
5th toe, surgery on the right foot for 
plantar flexed 2nd metatarsal and 
hammertoe of the 3rd toe.  The procedures 
were described as arthroplasty of the 
left 5th toe and right 3rd toe, and v-
osteotomy of the 3rd metatarsal, 
tendonotomy extensor tendon, and 2nd 
metatarsalphalangeal joint.

4.  The veteran should be afforded an 
examination to evaluate his claim for 
service connection for a GI disorder.  
The examiner should identify any and all 
GI-related disorders.  The examiner 
should elicit details from the veteran as 
to his in-service GI symptoms, described 
in the service medical records as 
functional GI complaints, and his post-
service GI symptoms.  The examiner is 
requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any GI 
disorder is related to the veteran's 
service.  A complete rationale for all 
opinions expressed must be provided.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

